Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 13-15, 17-18, 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MATSUMURA et al. (US 2022/0029750 A1), hereinafter MATSUMURA.
Regarding claim 1, MATSUMURA discloses a method of wireless communication performed by a user equipment (UE), comprising: 
identifying a first group of downlink cells communicating with a first transmit receive point (TRP) that is associated with a first uplink control channel cell (receiving either DCI 1 or PDSCH 1 from TRP 1, see figure 2); 
identifying a second group of downlink cells communicating with a second TRP that is associated with a second uplink control channel cell (receiving either DCI 2 or PDSCH 2 from TRP 2, see figure 2); 

transmitting second control information associated with the second group of downlink cells, using resources allocated for a second uplink control channel for the second uplink control channel cell, to the second TRP, the second control information being selectively transmitted contemporaneously with the first control information (transmitting the HARQ 2 for PCSCH 2 to TRP 2, see figures 2, 14B; the transmission of HARQ 1 and HARQ 2 to respective TRP1 and TRP 2 may overlap, see figures 15B-15D). 
Regarding claim 2, MATSUMURA discloses the UE is configured for separate hybrid automatic repeat request feedback for the first TRP and the second TRP (the UE transmit separate HARQ 1 and HARQ 2 to respective TRP 1 and TRP 2, see figures 2, 15A-15D). 
Regarding claim 13, MATSUMURA discloses an uplink shared channel of the second TRP is not scheduled in the first uplink control channel cell (transmit an HARQ-ACK on a different PUCCH/PUSCH resource for each TRP. Such a transmission form of HARQ-ACK feedback may be referred to as separate HARQ-ACK feedback (transmission), individual HARQ-ACK feedback, or the like, see ¶ 0043). 
MATSUMURA discloses an uplink shared channel of the second TRP does not overlap in time with uplink control information transmission in the first uplink control channel cell (transmit an HARQ-ACK on a different PUCCH/PUSCH resource for each TRP. Such a transmission form of HARQ-ACK feedback may be referred to as separate HARQ-ACK feedback (transmission), individual HARQ-ACK feedback, or the like, see ¶ 0043, 0171). 
Regarding claim 15, MATSUMURA discloses the UE is configured to drop an uplink shared channel of the second TRP that overlaps in time with an uplink control information transmission in the first uplink control channel cell (transmit an HARQ-ACK for each TRP on the same PUCCH/PUSCH resource. Such a transmission form of HARQ-ACK feedback may be referred to as joint HARQ-ACK feedback (transmission), collaborative HARQ-ACK feedback, or the like, see ¶ 0045, 0171). 
Regarding claim 17, MATSUMURA discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
identify a first group of downlink cells communicating with a first transmit receive point (TRP) that is associated with a first uplink control channel cell (receiving either DCI 1 or PDSCH 1 from TRP 1, see figure 2); 
identify a second group of downlink cells communicating with a second TRP that is associated with a second uplink control channel cell (receiving either DCI 2 or PDSCH 2 from TRP 2, see figure 2); 

transmit second control information associated with the second group of downlink cells, using resources allocated for a second uplink control channel for the second uplink control channel cell, to the second TRP, the second control information being selectively transmitted contemporaneously with the first control information (transmitting the HARQ 2 for PCSCH 2 to TRP 2, see figures 2, 14B; the transmission of HARQ 1 and HARQ 2 to respective TRP1 and TRP 2 may overlap, see figures 15B-15D). 
Regarding claim 18, MATSUMURA discloses the UE is configured for separate hybrid automatic repeat request feedback for the first TRP and the second TRP (the UE transmit separate HARQ 1 and HARQ 2 to respective TRP 1 and TRP 2, see figures 2, 15A-15D).
Regarding claim 27, MATSUMURA discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: 
identify a first group of downlink cells communicating with a first transmit receive point (TRP) that is associated with a first uplink control channel cell (receiving either DCI 1 or PDSCH 1 from TRP 1, see figure 2); 

transmit first control information associated with the first group of downlink cells, using resources allocated for a first uplink control channel for the first uplink control channel cell, to the first TRP (transmitting the HARQ 1 for PCSCH 1 to TRP 1, see figure 2, 14B); and 
transmit second control information associated with the second group of downlink cells, using resources allocated for a second uplink control channel for the second uplink control channel cell, to the second TRP, the second control information being selectively transmitted contemporaneously with the first control information (transmitting the HARQ 2 for PCSCH 2 to TRP 2, see figures 2, 14B; the transmission of HARQ 1 and HARQ 2 to respective TRP1 and TRP 2 may overlap, see figures 15B-15D). 
Regarding claim 28, MATSUMURA discloses the UE is configured for separate hybrid automatic repeat request feedback for the first TRP and the second TRP (the UE transmit separate HARQ 1 and HARQ 2 to respective TRP 1 and TRP 2, see figures 2, 15A-15D).

Regarding claim 29, MATSUMURA discloses an apparatus for wireless communication, comprising: 

means for identifying a second group of downlink cells communicating with a second TRP that is associated with a second uplink control channel cell (receiving either DCI 2 or PDSCH 2 from TRP 2, see figure 2); 
mean for transmitting first control information associated with the first group of downlink cells, using resources allocated for a first uplink control channel for the first uplink control channel cell, to the first TRP (transmitting the HARQ 1 for PCSCH 1 to TRP 1, see figure 2, 14B); and 
means for transmitting second control information associated with the second group of downlink cells, using resources allocated for a second uplink control channel for the second uplink control channel cell, to the second TRP, the second control information being selectively transmitted contemporaneously with the first control information (transmitting the HARQ 2 for PCSCH 2 to TRP 2, see figures 2, 14B; the transmission of HARQ 1 and HARQ 2 to respective TRP1 and TRP 2 may overlap, see figures 15B-15D). 
Regarding claim 30, MATSUMURA discloses the UE is configured for separate hybrid automatic repeat request feedback for the first TRP and the second TRP (the UE transmit separate HARQ 1 and HARQ 2 to respective TRP 1 and TRP 2, see figures 2, 15A-15D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMURA in view of CHEN et al. (US 2016/0242182 A1), hereinafter CHEN.
	Regarding claims 3 and 19, MATSUMURA fails to discloses that the UE transmit a UE capability indicator indicating a multi-control channel group capability. 
	In the same field of endeavor, CHEN discloses that the UE transmit a UE capability indicator indicating a multi-control channel group capability (MCG and SCG) to the eNodeBs, see 0093.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement CHEN’s teaching of transmitting UE capability to indicate it capability to the serving eNBs for cell group communication in the network taught by MATSUMURA to notify that the serving eNBs may cause the network to perform appropriate configuration for multi- cell group communication with the UE. 

Allowable Subject Matter
Claims 4-8, 16, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412